OFFICE OF THE ATTORNEY         GENERAL OF ‘T’EXA8
                            AUSTIN




Eoaonblo   8. 7. 1888ok8,


Dow Er. fur0k8:



          wo b o g to lo&towl*dgo
8a opintoa at thir   do*tamt
t1onal1t7 0r th e  lb,ovr-eapti
           $ootlon   1 o? tho




                                             then ruoh
     nil    or    othudn        to   t&o perroB ?a@?4          to
      auwu tho nmm b7 the jurtloo of tho poaaa
      or olark of the ooart, ad on rooolpt of mob
      laturo lto r lo rr 0.h p uma a h a nb
                                         ll .mo M
      lBWU t o rooh horro            rad rotum the
      M a Ito lf4 o lo r okr       o fth ep er 00
      *a dio r h
               o o ur otr .ju&
                             o e*i
                                t th ep a no a*h &
      hare full       powor to o-1         uuIO?I   thereto,"
            8ootlon        8 pro*ldor,
            wh e na nluoutlol¶ l@lnrt tbr propert          of
      th0 Judgment 4obtm or w or rrteral debtorr
      b th0 I-         UQUMB~;ir return0a unOOti8ii0d
                     i
      la whole or a part or U tho plalntitf            or
      other parron la pl&tUVo         behalf, Jtor tho
      lrru.anoo o fa nlx e o utlo la r lno t roport7,
      rlmll make and lilo aa lit f &at&t Pa woh 0600
      rlth tho~olork of thr ow         or )urtloe oi the
      p0000, t0 th0 lrr00t the      thr jownt      d0bt0r
      he0 '"fe'"{       lnoopo, luala~a    or prorltr,
      dooorlb 4      &a 8~0, vhloh d       debtor tanJaW-
      1 rofurota;o : plr towar@ the latlrirotlon          or
      toF: a             & $ u l@ wntlrdltor dull bo
      enmtl19
            1     to iw    I mabpoma iame4 qut OS tho
      ouo   wherola        moh d-t          uou,    bt   the   crlorlt
      or tho oouraor          wtlw       0f tbh -00       arl~
      on toti ol iior 4iok, ropulrbg tho )ud@i#nt
      do1tar, under ponaltr of ooatanpt of oourt io
      ia othu lar)oo to l99eu kfon       tho jaUgo af
      mob oonri or ~otiloo of tho pe800 rt.a tlmo
      to b , l loltlo4
      l
      o no er n!       thoran end n&o Bwom uIDuor
               a( the aatcre UL~lxtoat or hlr prop-
      lrt7, looumo, larnl4r or proiltr.-
               loooaoo of the bill
           321 0                    18 t&t   it authorizer a
proooo6lq La the MtuN of dlroorerr,      on6 lo not on at-
trrpt to sbrue or dt7     the ooartltutlolul    or ltatotor7
p r o vlolx loa nr
                 mp ourront
                     tla gryor ior perrorml aorvlce.
Oa the oomtrOtf, it purport0 to lttrot 0112.7  non-uapt
7-R-t7*
                      vo lxuine6 th e   bill to dotoMlne            rhothor
                      a to the inralldity    oi laprlronl~           ono ror
.
    Honorable 8. t. fmarlu       - -0      8




           ment Iobtor
           property or ohoroo in lotlon to thoo%tont
           omo shall not bo oxenpt anil order thet tho
              adgmolt or lxooatloa shall bo a oontinulng
           J len thUOOn froa    the &at0 ruoh ONOr 10
           mndo agalnot the judgment bobtori rnd oaf1
              u  o or ju8tlO   lf a tho a00 shall hat0
           I’ful powor to rnforoo alr orduo *al ~eorooo
           lnfbr prami      andor forooloruro   or othrr-
           UIM, or at say ruoh hodng        proooedln l .ma7
           bo had, when lpproprIrto,    fer  tho lppl li.oa-
           tloa ot luoh pro rt or ohorer in lotlon
           toward tho oatlo PIsot on of tha ju6gmont as
           provided upon rotura of in rxooutlon.*
                 The bill   oonteaplatoo       that   upon a hearing   the
     oourt -7 order the jukgnbnt 6obttw to apply ln7 proport
     in hir ha&r, not 0x-t      from  lxooi~tlon, to ,tho ntlofaot-
     tlon of the ja           Thlr woul.4 0r oourao lnolulo      money.
     It Ir to bo notY re?ihat   prrtioalir   lrotlo8 io.8 not rlrlt
     th0 poMltlO8 of 008tA8pt fOr a rOfuU1 t0 m&k0 mUOhlpphl-
     oatlea; but rhothor no or pot;ro      an laoIdontal  ponr,    tho  ’
     oourt would be ruthorfsod bl tho tumo of tho Aot to on-
     toroe his order8 through oontampt groere41        o. In an7
     rrent, hmotor    whore non-oxupt proportf, Yn oluain( 1on.7,
     in the pooooodoa of the drrondant bar bean btought un4u
     the oontbol of tho oourt in tha maxutor oaatemplrted               by the
     bill   aftu  8 hurl4      la orduly proooeg the oourt would
     be dthln tho teN       of thr b,111 and tho*bill           itseli    wa
     think, would bo within ooiwtltubmal            liritatlono,       &4 tho
     oourt nl.&tt or4u its ~ollro~        to tho ju&gmeat onbitor,
     if th0 impouabd prdputy oonrln~              or mne7,      or ii it 001~.
     8lote& of other      g0rt7~ ooul&     or(lrr   the   mma     rold  lm opoa
     lx b o o tioa and
                     ,
                     fr l p r o o wP o lRplio4 to tho pwmont of the
     judgment.

                8uoh 8 prooeedlag would bo no boolo ror tho oon-
     tontion that thm juQm@nt dobtor, u n bdry rlned ror oon-
     tempt In 4loob~7l4   the order, weal 4”be Imprlroned IRpTdebt.
     Tho authorities  abundantly lup9ort this OonoluoIon.   8-c
 Ronorublo d. Jr Xurrko - pago 4



             Wll Ion v. Colusbla         Carunltr Co.. 160

                  :o r.~6kto,      Ms.      r.~iTal
                 ;h t. 8dth,    M At& 00;
                 14 v~~Rea#on, t8l 6. lf. WS;
                 me    v. stonu     l8 'PO. 4611
                 7 7. Punot,      44 1. X. 6091
             r. *I EuTington'o       Y.otate, 1 Pao.
                  t1  6l5Oi
             Sam rl v. Dodd, 14% 7ord.. b@l
                 ‘rI0r.t.   Laorio, t9 Ye& 1981
             i:’ I. tr 8. p. 594, Sub-titlr      lContempt..
            The l&l    oonorptlon in oaoh a olttu~loa   IO that
thr oommltmant r0r rontmpt lo mot a cmw4ft8ieat ror non-
~yntonf of tin debt, but on tha other lmlll, Ir the ercrolro
0r 8 asoosrarIl~  inolaentel   power to lnroroo tbc mid    or-
duo bt the oowt for dollvery      or funds or prcpirtr  In ao-
c o r da no owith th e ordu   Or   th, OOUTt    up o nl b r uin& .

             Rirlthrr IO the bill wanting In buo prooooo.   It ir
t?ue tho bill la Sootlon 8 authorho& tbo oourt, upon a hear-
$4 0r ~7 ouoh proco04i~       oupplr8*nkry  to lx ~eutio   to~,
ordu the u@uoat dabtor to Bp 17 aa pro rty not exempt
rror neou t ion to the utidrot Poa M the !?udmnt.        But it
lo to bo 8ooa thrt this 18 ml7 dono artor a hoarI%, and a
baring    nooosouily    LPpUoo l legal howing,  lao of mhlah
011 ltiorroto~     putlee NW .to ha+0 notlro and op?ortaoit7 to
br hear&.

              The  GeOtiofUr n th l   Or
                                       UthurIt88,tha   judge o r justloo
bi the praoo at ouch heatiry to ontoroo all or&err awl cleorrro
la the prdooo       wdorfbnoleoara      or otbanloo,    but this would
not bo oonatror& to give to the juotlor oi the p-00, ror ln-
otanoo jurIodlotloa      to toreolooo   a l;rs upon proprrty of
rhioh ft ~oald ot?eruloe not have jurlodiotloq,           beow~oo the
prooodlng     thrrr oontoa lat.04 lo l torooloouro      OS thr lion
rrloiry   fro8 the urout POE Urootlng        Ito uk    so,In orainuy
oaoe8 of lev      or the writ lrroe4 upon 0mti0ri0d         ju4gmento.
The courts wI 11 aot adopt a ooaotruotIoa         OS an lot that roul&
destroy tho aot, but on the oontruy,          wool4 Wo uiok to adopt
a oonotruotlon     that ,would oavo the lot -. that f 8, nuke It li-
r00tirh
            Thorn IO eoa8Wnble        amb@Atf         la B8otlon I of the
bill.  It  is  indefinite    and very difficult       of underotandine.
It ia possibly    open   to the vice that there       la no leeal basis
:~a:hf.‘~:~f~::Pn’~o~~h;~,~::~tl~~t.~~bt
it muat bo olrrr - bqoad a nrroaabl,           doa t - t&t the
rot  lr la tlohtloa  of the Ooartltutlor to authorize        8
oourt to ooaaeaa it.   .ThO8OOtiOaright b. bd          t0 b8 TOi&
r0r inwini*0n088,    bat  thir   se~l4 not br 8 roa8tltutlon8l
~100, rlaoo 8a merinit0       or rmaiagllrrr    art 18 l adllty.
hen tho h thr reotioa of lxeaptioar          rhool4 br rtriokoa
for ooartY tutload    iarrlllllt~, under the 8eprnbSllt    018ur0
;;r;h:o;lll,   -that motion rloar roula iall,   aad not z bo.m-
             .
             The a          ham been u&r to 'ua that tho bill
                     la tlo n
18 unooartltutlonr Y in 8uthorltlng   8 prooeralry lg8lart the
Fodenl   or state f3otrrrmont, or it8
tlon ha8 brra oalled to BUOhuua v.
Lsr ld.  SST.nut thlr    owe 8rsordO
gestloa.
               Th8t 088e did not oonslder say oonatlt~tlonal   ln-
falldlty   la the 8tdute or prooeedlng lnrolted,     but on the
oontrar'f, aerelr held that     rtlndrin the hand8 or 8 gotom-
mantel ag?nt did not ooartltute       ropbrty ab the jadmeat
debtor, nor a debt owing to him tr luoh agent, under l
rt8ttate  rllilar   to the bill beforo urn. The oourt raid:
             *TM fun48 of the 00tmameat Or0 rpeoliloal-
      ly appreprlated     to certain   Hatloaal objeotr,    rd
      ii raoh ipproprldloar       ul be diverted aa4 &a-
      rmtoa br atdo prooerr or othonlre,           the tuna-
      tloar of tha oorernwllt       uy bo rurpoadod. SO
...   10~ 81 money remlne la the hand8 of 8 dlsburr-
      lag oifloer     it 18 a8 lah thr money af the United
      State8 aa if it bd not been dnun from thr trrar-
      VI*    Until paid over by the agent li the Ootern-
      aeat to tb pOrion~eatitled        to it   the fundr oaa
      not, la any legal eeMe, be oonrl~ena          l p er t 0r
      hlr lffeotr.      Thr purrer 18 dot the debtor of the
      8eamea.*
            The mm   ml1116 would no doubt br made andol tho
prereat bill,  ii lt rem a law,.aad the doternmeat or it8
agent was rowht to be:bhelO, oader it@ prorl816ar.
            ‘Ko le   no t   pbplre4   to hold that 8, B, 869
lr rleuly   iorbld6eo   br •~     clolutlktlosal  poviriO&




APPROVRD MAR 81, 194S
Order s*ll*rr                             w
FIRST A~SISTART ATTORHSY
                       OBmR&L                             Oole ipeu
                                                           Arrlrtaat